Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


The Estate of Leah Rita Tillotson, Deceased           Appeal from the County Court at Law No.
                                                      2 of Hunt County, Texas (Tr. Ct. No.
No. 06-21-00073-CV                                    18359).     Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
                                                      Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the denial of Thomas’s bill of review and the amended turnover order and
remand the case to the trial court for further proceedings necessary to the administration of
Leah’s estate.
       We further order that the appellant pay all costs incurred by reason of this appeal.


                                                       RENDERED MAY 5, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk